Citation Nr: 0626459	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  03-11 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as post traumatic stress disorder (PTSD) 
and major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967, including a period of service in the Republic 
of Vietnam.

This claim is on appeal from the Albuquerque, New Mexico, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in March 2005 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  The medical evidence reflects a current diagnosis of 
PTSD.

2.  The veteran's diagnosis of PTSD has been related to in-
service stressors.

3.  The veteran was stationed aboard the USS Dahlgren at the 
time it was involved in advanced search and rescue missions 
in the North Vietnam/Tonkin Gulf area, provided a mobile 
helicopter landing platform for the search and rescue 
helicopters which were on-station in the Tonkin Gulf, 
provided a protective missile envelope for aircraft 
transiting the Gulf, and provided advanced anti-air 
protection for carriers.  


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, PTSD was 
incurred during his period of active duty.  38 U.S.C.A. 
§§ 1110, 1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the applicable rating criteria for 
service connection for PTSD, 38 C.F.R. § 3.304(f), were 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (codified 
at 38 C.F.R. § 3.304(f)).  As the veteran filed his claim 
after the effective date of the amended regulations (in 
August 2001), only the amended regulations are for 
application.

Under the current regulations, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2005).  

When asked to interpret the regulations, with respect to the 
first element (a diagnosis of PTSD), the United States Court 
of Appeals for Veterans Claims (the Veterans Claims Court) 
held that "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  

Moreover, the Veterans Claims Court concluded that "under 
the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of predisposition toward development of 
that condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

Under the previous regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

Under the current regulations, the reference to combat 
citations was removed.  Nonetheless, if the "claimed 
stressor [was] not combat related, a veteran's lay testimony 
regarding in-service stressors [was] insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen, 10 
Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Doran v. Brown, 6 Vet. App. 283 (1994)).  

The veteran contends, in essence, that he is entitled to 
service connection for PTSD. As an initial matter, the Board 
notes that the service medical records reflect no psychiatric 
complaints or treatment.  At the time of military discharge, 
his psychiatric evaluation was normal.  

The veteran filed a claim for, among other things, PTSD in 
August 2001.  He identified his stressors as serving aboard 
the USS Dahlgren during shore bombardment missions off the 
coast of North Vietnam during air strikes, the rescue of 
American pilots ejecting from battle-damaged aircraft, firing 
the 3 and 5-inch guns as a first loader, and escorting the 
USS Forrestal back to the United States after a deadly fire 
that claimed lives and caused many injuries in July 1967.  He 
reflected that the smell of blood, burnt flesh, and screams 
from the vessel remain with him.

While post-service medical evidence shows no complaints of, 
treatment for, or diagnosis of PTSD for many years, the Board 
places significant weight on the most recent VA examination 
report dated in October 2005, which diagnosed PTSD. 
Outpatient treatment records reflect diagnoses of PTSD, major 
depression, and anxiety.  Therefore, the Board finds that the 
records supports a current diagnosis of PTSD.

Next, the veteran's current diagnosis has been related to 
military service. Specifically, the most recent VA 
examination report reflected that the veteran was off-shore 
in Vietnam and saw a lot of combat, including helicopter 
rescues and as a first loader on a 3-inch gun.  The examiner 
reflected that the veteran was in the Navy, was exposed to 
combat and death, felt guilty and isolated, had a startle 
response, slept poorly.  

The examiner concluded that the veteran had symptoms of 
severe and chronic PTSD as a result.  The Board places high 
probative value on this report as it was undertaken 
specifically for the purpose of addressing the issue on 
appeal. Therefore, the medical evidence establishes that the 
veteran's current psychiatric disorder is related to military 
service.

Having determined that the veteran has a current diagnosis of 
PTSD and medical evidence establishing a link between current 
symptoms and an in-service stressor, the Board will consider 
whether there is credible supporting evidence that the 
claimed in-service stressors occurred.  

The Veterans Claims Court has determined that there need not 
be corroboration of every detail, including the veteran's 
personal participation in the claimed stressor.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  In Suozzi, the Veterans 
Claims Court stressed that the veteran cannot be "detached 
and protected from events that affected his company."  More 
recently, the Veterans Claims Court concluded:

[t]he veteran . . . submitted his unit 
log and unit records . . . , independent 
descriptions of rocket attacks his unit 
experienced . . . , which would, when 
viewed in the light most favorable to the 
veteran, objectively corroborate his 
claim of having experienced rocket 
attacks . . . Although the unit records 
do not specifically state that the 
veteran was present during the rocket 
attacks, the fact that he was stationed 
with a unit that was present while such 
attacks occurred would strongly suggest 
that he was, in fact, exposed to the 
attacks.

See Pentecost v. Principi, 16 Vet. App. 124 (2002).

In this case, the veteran has claimed that he was involved in 
shore bombardments, search and rescue missions for downed 
aircrafts, and escorted the USS Forrestal back to the United 
States.  

Records from the Center for Unit Records Research (CURR) 
confirm that the USS Dahlgren participated in many search and 
rescue operations for downed pilots and damaged aircraft in 
areas to include the Gulf of Tonkin during the veteran's tour 
of duty.  Specifically, while the veteran was stationed on-
board, the USS Dahlgren's responsibilities included (i) 
providing advanced search and rescue command and control for 
Navy and Air Force rescue operations in the North 
Vietnam/Tonkin Gulf area, (ii) providing a mobile helicopter 
landing platform for the search and rescue helicopters which 
were on station in the Tonkin Gulf, (iii) providing a 
protective missile envelope for aircraft transiting the Gulf, 
and (iv) providing advanced anti-air protection for carriers.  

While the records did not support his contentions that the 
USS Dahlgren either participated in the rescue of the USS 
Forrestal or escorted it back to port, the rest of the 
veteran's statements as to the events aboard the USS Dahlgren 
(shore bombardments and search and rescue missions) are 
confirmed by unit records.  Given the current diagnosis of 
PTSD, which has been medically linked to the in-service 
incidents, the Board finds that the evidence is sufficient to 
corroborate that the stressors actually occurred.

In sum, the record shows a diagnosis of PTSD, medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and evidence that the veteran's ship was 
involved in shore bombardments and search and rescue 
missions.  For those reasons, the Board finds that the 
veteran's claim for PTSD should be granted.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in October 2001, and 
was provided with a specific PTSD stressor letter in December 
2001.  Moreover, he was given notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for the claim on appeal by correspondence dated in April 
2006.  

Inasmuch as the Board is allowing service connection for 
PTSD, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the law have not been completely satisfied.  In 
addition, to the extent that the claim for service-connection 
has been granted, the RO will assign the rating and effective 
date and so notify the veteran.  Therefore, no further action 
is necessary under the mandate of the VCAA.




ORDER

The claim for entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is granted.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


